Case 1:17-cv-00775-KG-SCY Document 129 Filed 08/17/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

JESSE ROMERO,

Plaintiff,

v. No. CV 17-00775 KG/SCY
TITLEMAX OF NEW MEXICO, INC.,

Defendant.

ORDER TO SHOW CAUSE

This matter is before the Court sua sponte following Plaintiff Jesse Romero’s filing of his Second
Amended Complaint (SAC) (Doc. 112) on August 12, 2021.!

This case began in the New Mexico 1st Judicial District on June 26, 2017. In the Complaint,
which Plaintiff brought on behalf of “all New Mexico citizens who have taken out a loan from
Defendants since March 11, 2013” (Doc. 1-3 4 40), Plaintiff Jesse Romero listed five counts: three
statutory counts under the New Mexico Unfair Trade Practices Act, § 57-12-3 (NM UPA), and two
common law counts alleging procedural and substantive unconscionability.

On July 28, 2017, Defendant? TitleMax of New Mexico, Inc. removed this case from state to
federal court under 28 U.S.C. §§ 1331, 1441(a), alleging that Plaintiff's Complaint substantively was a
class action under the federal Class Action Fairness Act of 2005, CAFA, Pub. L. No. 109-2, February 18,
2005, 119 Stat 4 (Doc. 1) (compiled in various sections of title 28). CAFA gives the Court federal subject
matter jurisdiction over class actions that meet the requirements delineated in 28 U.S.C. § 1332(d)(2).

Alternatively, Defendant asserted that the Court had traditional diversity jurisdiction, under 28 U.S.C.

 

! The Court struck an earlier version of Plaintiff’s second amended complaint (Doc. 83) for failure to comply with
Federal Rules of Civil Procedure 15(a)(2) and 16(b). (Doc. 109). Subsequently, the Court granted Plaintiff leave to
amend. (Doc. 111 ).

2 At its inception, this case included additional Defendants who were later dismissed. For clarity, the Court will refer
only to the sole remaining Defendant.
Case 1:17-cv-00775-KG-SCY Document 129 Filed 08/17/21 Page 2 of 3

§ 1332(a)(1), stating that all Plaintiffs and Defendants were diverse and that the amount in controversy
exceeded $ 75,000.

Almost a month later, on August 25, 2017, Plaintiff filed a First Amended Complaint (FAC)
(Doc. 21), which alleged the same five counts. The FAC adopted Defendant’s assertion that this Court
had federal question jurisdiction under CAFA, § 1332(d). The FAC did not claim traditional diversity
jurisdiction.

The SAC eliminated the CAFA claim, and introduced a state law conversion claim. In the
jurisdictional section of the pleadings, the SAC states that “[s]ubject matter jurisdiction over this matter
arises pursuant to [NM UPA.]” (Doc. 112).

Removal of cases to federal court is governed by statute. When this case was first removed,
Defendant relied on the Court’s original jurisdiction under CAFA. All other claims arose under state law.
When a federal court has “original jurisdiction” over a federal claim, the court “shall have supplemental
jurisdiction over all other claims that are so related to claims in the action within such original jurisdiction
that they form part of the same case or controversy.” 28 U.S. C. § 1367(a). When this matter first came to
federal court, because the CAFA claim shared the same factual basis as Plaintiffs state statutory and
common law claims, the Court had supplemental jurisdiction.

Now that the SAC eliminated the federal claim, only the supplemental state claims remain. “The
Supreme Court has instructed that ‘a federal court should consider and weigh in each case, and at every
stage of the litigation, the values of judicial economy, convenience, fairness, and comity in order to
decide whether to exercise jurisdiction over a case brought in that court involving pendent state-law
claims.’” Merrifield v. Board of Cty, Comm'rs for Cty of Santa Fe, 654 F.3d 1073, 1085 (10th Cir. 2011)
(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). A district court has the discretion to
decline to exercise supplemental jurisdiction over state law claims if “the district court has dismissed all
claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also Barlow v. C.R. England,
Inc., 703 F.3d 497, 511 (10th Cir. 2012) (explaining the district court’s discretion). The Tenth Circuit has

counselled that absent a showing that “the parties have expended a great deal of time and energy on the
Case 1:17-cv-00775-KG-SCY Document 129 Filed 08/17/21 Page 3 of 3

state law claims . . . a district court should normally dismiss supplemental state law claims after all federal
claims have been dismissed, particularly when the federal claims are dismissed before trial.” United
States y. Botefuhr, 309 F.3d 1263, 1273 (10th Cir. 2002) (citing Ball v. Renner, 54 F.3d 664, 669 (10th
Cir. 1995)) (further citation omitted).

This case is still in its preliminary stages. Unless there is cause, the Court is inclined to remand
this case to state court. As the party invoking this Court’s jurisdiction, the burden is on Defendant to show
that it is in the interest of judicial economy, convenience, fairness, and comity that the Court exercise its
discretion over the remaining supplemental claims.

Therefore, IT IS ORDERED that not later than August 31, 2021, Defendant shall SHOW CAUSE
in writing why the United States District Court should not remand this case back to the New Mexico Ist

Judicial District Court.

 
